Exhibit 10.10 APPLIED MINERALS INC. 2012 Long-Term Incentive Plan RESTRICTED STOCK AWARD AGREEMENT THIS RESTRICTED STOCK AWARD AGREEMENT, (this “Agreement”), dated as of , 2015 (the “Date of Grant”), is made by and between Applied Minerals Inc., a Delaware corporation (the “Company”), and (the “Grantee”). WHEREAS, the Company has adopted the Applied Minerals Inc. 2012 Long-Term Incentive Plan, as amended (the “Plan”), pursuant to which the Company may grant Restricted Stock; WHEREAS, the Company desires to grant to the Grantee the number of shares of Restricted Stock provided for herein; NOW, THEREFORE, in consideration of the recitals and the mutual agreements herein contained, the parties hereto agree as follows: Section1.
